STEVEN D. TALBOT, P.S. Lawyer 2th Street Suite 213 Vancouver, WA 98686 360-816-8518 Phone 360-816-8503 fax November 4, 2011 Mr. Ryan Houseal United States Securities and Exchange Commission Washington, DC 20549 RE: EC Development, Inc.(f/k/a eNucleus, Inc.) Form 10-12G Filed September 19, 2011 File No.000-14039 Dear Mr. Houseal: With respect to and in response thereto your Comment letter dated October 17, 2011, postmarked October 24, 2011 and received by us on October 31, 2011 with respect to the Company’s Form 10-12G filed with the Securities and Exchange Commission on September 19, 2011. For your convenience, we have reproduced the comments from the Commission’s staff in the order provided followed by the Company’s corresponding response. General 1. Please note that the Form 10 goes effective by lapse of time 60 days after the date filed pursuant to Section 12(g)(1) of the Securities Exchange Act of 1934.At that time, you will be subject to the reporting requirements under Section 13(a) of the Securities Exchange Act of 1934.In addition, we will continue to review your filing until all of our comments have been addressed.If the review process has not been completed before that date you should consider withdrawing the registration statement to prevent it from becoming effective and file it again at such time as you are able to respond to any remaining issues or comments. Response: We understand our reporting requirements and that we may have to withdraw our registration statement. 2. Please revise your document throughout as necessary so as to clarify the organizational history of your company and its predecessor, eNucleus.In this regard we note the following statements: ·“We were incorporated in Delaware on May 30, 2000”, on page 38; ·“eNucleus, Inc. (Company) was originally organized in Nevada in 1984, redomiciled in Delaware in July 2000”. Page F-6; ·“EC Development, LLC (LLC) was organized in Oklahoma on November 9, 2005”, page F-6; ·“We have not accrued or paid any dividends since the Company’s inception, August 1, 2011”, page 53. Response: In response to this Staff comment, we have amended our Form 10-12G to clarify the organizational history of the Company and its predecessor, eNucleus.The Company itself was chartered in Delaware in 2000 to serve as a merger entity for a Nevada corporation chartered in 1984.The entity acquired, EC Development LLC, was formed in Oklahoma in 2005 and, while legally “acquired” by the Company, it is treated as the accounting “acquirer” in the financial statements.The emergence from bankruptcy serves as the starting date for the Company’s books and records for fresh-start accounting. Item 1.Business, page 3 3. Revise to discuss the need for any government approval of your principal products.If government approval is necessary and you have not yet received that approval, discuss the status of the approval within the government approval process. See Item 101(h)(4)(viii) of Regulation S-K.You should also discuss the regulatory environment for you industry in general and describe how such regulations may affect you operations. Response: In response to this Staff comment, we have amended our Form 10-12G to provide additional information regarding government approval for our principal products and also included the regulatory environment in general as the laws; rules and regulations generally vary from jurisdiction to jurisdiction.The Company is presently approved by various governmental agencies in the jurisdictions where it presently does business (in order to sell its products and services to regulated gaming facilities in those jurisdictions but continues to seek additional governmental approvals in other jurisdictions as it attempts to enter new markets to sell its products and services. 4. You state in the risk factor disclosure under the heading "If we become dependent on key suppliers, our business may suffer due to adverse conditions in our supply chain" on page 33 that certain components and subassemblies that are used in the manufacture of your hardware components are purchased from a single or a limited number of suppliers. You further state that should any of these suppliers be unable to meet your requirements in a timely manner, you may experience an interruption in production until an alternative source of supply can be obtained. Please revise to include disclosure describing the sources and availability for these components and subassemblies. You should also include the names of your principal suppliers. See Item 101(h)(5) of Regulation S-K. Response: This risk factor is generally true for any company which obtains assembled subassemblies from another source but the specific items which are used by the Registrant are switches and counters which convert mechanical actions (such as spinning a roulette wheel) into electronic signals to provide monitoring function.The nature of these items is that they are designed to the Registrant’s specifications but they could be obtained from a multitude of sources.Therefore, in the amended Form 10, this risk factor has been revised to disclose that, while the inability of a supplier to complete an order would require time and effort to replace that supplier, it would not have a significant material impact. Our Products, page 7 5. In light of the nature of your products, you should include more robust and comprehensive disclosure regarding your intellectual property. Response: In response to this Staff comment, we have amended our Form 10-12G to provide additional information on our products and provide a more robust and comprehensive description of our intellectual property. Market and Competition Market, page 20 6. We note that you reference third-party source materials in support of the industry data included in your document.We note by way of example your reference to the forecast from “various industry sources” regarding the growth of the global market for casinos.Please disclose the identity and of these industry sources as well as the dates of any third-party reports referenced in your document.Such copies should be marked or highlighted to show the information from the report that is reference in your document.You should also include cross-references to the page in your document where such information is cited.Finally, tell us whether any of these third-party reports were prepared for you in connection with the preparation of this registration statement. Response: In response to this Staff comment, we will furnish separately, the specific reference material used in the support of information we included in our filing.The following is the language from the Form 10-12G and the specific cross reference to the reports relied upon.None of the reports relied upon were prepared for the Company or at its request; these reports are all the workproduct of governmental or inter-governmental agencies or commissions. The gaming industry includes both large casino operations and smaller facilities.Traditionally, gaming refers to for-profit gaming operations, which are permitted and exist in 48 states in the US.Based on forecasting from various industry sources, the global market for casinos is forecast to reach the range of US$100 billion by the year 20151, powered by growing popularity of gambling, legalizing of casinos by several governments, huge capital inflows and development of attractive new casino destinations. The gaming industry is segmented into casinos which are operated for profit and charitable gaming which may or may not be operated on a continuous basis.Historically, the gaming industry has been extremely resilient, very durable and held up better than almost any other sector during recessions.This is often attributed to the “escapism” offered at gaming facilities that attracts customers in hard times.The financial health and good outlook of casinos is important to the Company. The gaming industry includes the gambling market, which has been renamed as “gaming” over the past ten years as different types of facilities offering different types of games of chance and wagering were included.The effect of the shift to a larger focus has also served to soften the public image.The industry has undergone growth but also increased competition.Gaming, as used in this document, includes everything from pari-mutuel betting to riverboat gambling to slot machines to bingo halls.The Company offers software solutions for the owners and operators of various gaming facilities, which range from larger casinos to casinos operated on cruise ships to smaller boutique facilities.Thus, much of what is considered part of the gaming industry lies within the target market for the Company’s product offerings. The casino market increased dramatically with the passage of the IGRA, which allowed for the comparatively orderly and rapid growth of tribal gaming on Indian territories across the United States.Where casinos were once restricted to a few major gambling centers, primarily in Nevada, casinos began to be constructed and operate in many locations, often much closer to major metropolitan centers. Tribal casinos represent a large and growing market in the United States with approximately 400 facilities constructed and operating in the past 25 years.2These casinos have included both Class III games like the traditional casinos and also Class II games. 1 PWC Report – Playing to Win (pg 7) 2 National Indian Gaming Report – (slide 4) Item 1A.Risk Factors General 7. Please review your risk factor headings so that they more adequately describe how the related risk factor may affect your operations and your securities.See Item 503(c) of Regulation S-K.We note by way of example, without limitation, the following risk factor heading: · “Certain principal shareholders, our officers and directors have the ability to exercise control over the Company”, page 30; · “We will have broad discretion in using any proceeds from the sale of stock or other securities”, page 30; and · “There are significant potential conflicts of interest, which could impact our investment returns,” page 31. Response: In response to this Staff comment we have reworded the risk factors as appropriate to more accurately convey the actual risk factors being disclosed in the amended Form 10-12G. “There are significant potential conflicts of interest, which could impact our investment returns,” page 31 8. Please disclose the identity of any other entities that your executive officers and directors are affiliated with at the current time.You should include a description of the business conducted by any such entity and tell us whether any entity identified is a public or non public company.In addition, disclose how you intend to resolve any conflicts of interest between EC Development and these entities should they arise. Response: There are no other entities that the executive officers and/or directors are affiliated with at the current time.The Company is presently completing the drafting of a code of ethics which will outline procedures for executive officers and directors to deal with conflicts and potential conflicts and, once completed and approved by the board of directors, will disclose the code of ethics by a filing under Form 8-K as well as update the Company’s webpage to make this information available. Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations, page 42 General 9. Delete your reference to the safe harbor provided by the Private Securities Litigation Reform Act of 1995 as your company is not already a public reporting company and therefore the safe harbor is not available. Alternatively, if you retain the disclosure, please clarify that the safe harbor is not available to you. Response: In response to this Staff comment, this paragraph has been modified in the amended Form 10-12G to make it clear that while certain statements may be forward-looking statements, the safe harbor under the PSLRA is not available to the Registrant. Business Strategy, page 43 You state that you are presently pursuing opportunities in niche markets that may have been overlooked by larger competitors such as the Class II gaming facilities in additional to continuing the development of your user-monitoring and reporting systems.Please describe these plans in greater detail, if material.To the extent these plans involve any anticipated material expenditures, you should provide quantitative discloser regarding such anticipate expenses in your liquidity and capital resources discussion.See Item 303 of Regulation S-K.For further guidance, refer to Section III.B of SEC Release No. 33-6835 Response: In response to this Staff comment we have further expanded the Business Strategy section of our Form 10-12G to provide a description of the niche markets (Emerging International Markets, Cruise Ship Industry, Award With Prize and Tribal Gaming).The niche markets do not involve any material expenditures.As explained in our Form 10-12G, our software systems are standards-compliant for both Class II and Class III games and related gaming systems and have had continual development for over 5-years creating state of the art gaming technology to provide what we believe is one of the most comprehensive and cutting edge casino management systems (sometimes referred to herein generically, as “CMS’s”) in the market.Our ability to pursue niche markets is a result of exploiting the capabilities of our technology to adapt to unique gaming environments without additional development costs. Liquidity, page 46 Please revise to clarify whether your current cash resources will be sufficient to meet you operating requirement for the next twelve months.To the extent that you are unable to make such assertions, or if you have identified a material deficiency in your short or long-term liquidity, then revise to disclose the deficiency along with a discussion regarding your proposed remedy.We refer you to FRC 501.03(a) and Section IV of Release No. 33-8350 Response: In response to this Staff comment, we are amending the Form 10-12G to clarify that current cash flow is expected to be sufficient to meet operating expenses for the next twelve months.The Company has executed contracts pending installations.These contracts have a value of $13,322,269 realizable over the next 36 months.The Company will realize approximately $3,000,000.00 over the next 12 months from these contracts, which we believe will be adequate to meet the company operating requirements for the next twelve months. Going Concern, page 46 We note from your disclosures on page 46 that your plan of operation includes generating operating cash flow from revenues on existing but not yet recognized contracts requiring scheduled installation.To the extent these contracts are firm orders to deliver products and/or services, tell us what consideration you gave to disclosing the total amount of the company’s backlog for such contracts.Also, if revenues recognized from your backlog contracts have historically had, or are expected to have, a significant impact on the variability of your results, tell us how you consider including a discussion and analysis regarding changes in your backlog as part of your MD&A discussion on revenues. Response: In response to this Staff comment, the Company recognizes that its current operating results, based on recognized revenues and expenses, raise an issue about its ability to continue as a going concern; however, the Company also recognizes that it is contractually entitled to revenue, which, if realized in the ordinary course of business based only upon its existing business and signed contracts, would be sufficient to meet current expenses.Therefore, assuming only performance under signed contracts, the ability of the Company to meet its future obligations may be greater than would be suggested by the results of previous periods, the factors on which such a caveat (the “going concern” caveat) is based.The Company is amending the Form 10-12G by inserting a table to reflect the backlog of contracts and how they will impact our results going forward. Contractual Obligations, page 47 We note from your risk factor disclosures on page 27 that the company has never declared or paid any cash dividends on its common stock.However, your disclosures on pages 47 and 53 indicate that you are contractually obligated to pay dividends to a stockholder from a premerger obligation until the filing of this Form 10.Please revise your risk factor disclosures to clarify this apparent inconsistency.In addition, explain further and revise to disclose the terms of this obligation.Ensure your revised disclosures address the total dividends paid to date and the total remaining obligation including amounts not yet accrued. Response: We have stated in various locations in the Form 10 that the Registrant has not paid and does not plan to pay dividends, which we will further clarify that the Registrant, EC Development, Inc., has not paid and does not plan to pay dividends to any stockholders of the Registrant. We will more clearly disclose that our contractual obligation to pay the predecessor’s required distributions are only liabilities of the Registrant and not dividends to stockholders, previously erroneously described as dividends, and has been included in notes payable. Item 4.Security Ownership of Certain Beneficial Owners and Management, page 49 We note that information regarding the beneficial ownership of your securities is provided as of June 30, 2011.Please revise so as to provide this information as the most practicable date that is closer in time to the date of your next amended filing.See Item 403(a) of Regulation S-K. Response: In response to this Staff comment, we are amending the Form 10-12G to update the date as of which the beneficial ownership disclosure is made. For clarity, please revise your table so that it includes only the beneficial owners of your securities and the respective aggregate amount of shares beneficially owned by each individual listed.You may provide additional disclosure regarding the ownership of such shares by way of footnote. Response: In response to this Staff comment, we are amending the beneficial ownership table in the Form 10-12G to only include the beneficial owners of our securities. Please revise to indicate by footnote, if true, that the amount of securities beneficially owned by each person listed in your beneficial ownership table also includes any shares that those individuals have the right to acquire within the next 60 days.See Item 403(a) and Exchange Act Rule 13d-3(d)(1). Response: In response to this Staff comment, we have revised the footnotes to the beneficial ownership table in our amended Form 10-12G to include rights to acquire shares. Item 5. Directors and Officers Directors and Executive Officers, page 50 Please describe in greater detail Mr. Estep’s and Mr. Combs’ role with Techrescue LLC.We note that you currently describe these individuals as affiliates of this entity. Response: Mr. Estep and Mr. Combs formed Techrescue, LLC a number of years ago.The firm provides basic computer repair and support services to local home users and small businesses.The company maintains a storefront location to support a walk-in clientele. Mr. Estep and Mr. Combs take no active part in its management or operations and are not active in this company.Techrescue does not have any business relationship with the Registrant and does not provide any competitive technology or services. As a related matter, please describe in greater detail the business operations of Techrescue LLC. Your current disclosure merely describes the entity as an early state, private consulting firm.You should also disclose in your risk factors section any potential conflicts that may arise between your company and Techrescue LLC. Response: Techrescue, LLC provides basic computer repair and support services to local home users and small businesses.The company maintains a storefront location to support a walk-in clientele. Techrescue does not have any business relationship with the Registrant and does not provide any competitive technology or services and therefore we do not believe that any potential conflict exists nor should is there a need for any addition disclosure regarding this company as a risk factor.The company will amend the Form 10-12G to provide additional disclosure on the relationship between Eugene Estep and Rick Combs with Techrescue LLC and the business activities of Techrescue LLC. In addition, please include disclosure in your revised document for each director, which briefly discusses how the specific experience, qualifications, attributes or skills that of each director led to the conclusion that the person should serve as a director in light of your business and structure. Response: In response to this Staff comment, we will amend Form 10-12G to briefly discuss the specific experience, qualifications, attributes or skills of each director. Item 7. Certain Relationships and Related Transactions, and Director Independence, page 52 Please revise your document to provide a detailed description of the material terms of any agreements with Techrescue LLC.With regards to the loan payable to Techrescue, you should include disclosure in your document of the outstanding principal as of the most practicable date, applicable interest rates and payment terms.See paragraphs (a)(5), (a)(6), and (d) of Item 404 of Regulation S-K. Response: In response to this Staff comment, we will amend Form 10-12G to briefly discuss the specific note payable to Techrescue LLC including balance and terms.This note payable represents the extent of all agreements with Techrescue LLC. Item 10. Recent Sales of Unregistered Securities, page 53 You report that you completed four separate unregistered sales of securities during 2011 in reliance upon Regulation D.However, it appears that you have not filed a Form D for any of these unregistered transactions.Please advise. Response: In response to this Staff comment, Forms D shall be prepared and submitted for the prior sales of securities. Item 15. Financial Statements and Exhibits, page 56 Please include as an exhibit with your amended filing any agreements relating to the loan payable to Techrescue LLC.See Item 15 of Form 10 and Item 601(b)(10) of Regulation S-K. Response: In response to this Staff comment, we will amend Form 10-12G to include a copy of the promissory note payable to Techrescue LLC as an exhibit. Consolidated Financial Statements General Please note that you will be required to update your financial statements pursuant to Rule 8-08 of Regulation S-X prior to the automatic effectiveness of this registration statement. Response: We will update our financial statements prior to the effectiveness of this registration statement pursuant to Rule 8-08 of Regulation of S-X. Please revise to include a statement of operations and statement of cash flows for the comparable interim period of the preceding fiscal year.We refer you to Rule 8-03 of Regulation S-X. Response: We will provide a statement of operations and statement of cash flows for the comparative interim period of the preceding fiscal year. Balance Sheet, page F-2 It appears that the share amounts for December 31, 2009 and June 30, 2011 as reflected in the stockholders’ equity section of your balance sheet have been reversed.In this regard, we note the number of common shares issued and outstanding at December 31, 2009 and June 30, 2011 should be 15,000,000 and 26,723,194, respectively.Pleas revise your disclosures accordingly. Response: We will revise share amounts for December 31, 2009 and June 30, 2011 as reflected in the stockholders’ equity section of our balance sheet Note 5. Intangible Asset – Software Tell us how you determined the $10.0 million value of the intangible asset – software purchased from Techrescue, LLC; a company owned by your principal stockholder.Also, tell us whether the company had the intention and/or ability to repay the note payable issued in exchanged for this asset and tell us whether the note had any provisions that allowed for the issuance of shares in exchange for payment.Tell us the account guidance you relied upon in account for this transaction and specifically ell us how you considered the guidance in SAB Topic 5.G by analogy. Response: The $10,000,000 was determined in early 2007 by management, as the value of the software, in exchange for a note payable of $10,000,000, which occurred approximately two and a half years prior to the acquisition by the Registrant of EC Development, LLC (LLC), on August 1, 2010, approximately three and a half years before the filing of this Form 10 The repayment of the note payable by the issuance of 3,000,000 shares was determined at the time of the acquisition. The original intent was to repay the note based on cash flows from operations or upon a change of ownership. The guidance which we relied on was the accounting for a reverse acquisition whereby the LLC was deemed to be the accounting acquirer and, accordingly, the LLC’s historical financial statements for the periods prior to the acquisition became those of the Registrant. As such the carrying value, net of the resulting accumulated amortization, became the carrying value of the registrant. SAB Topic 5.G specially refers to an exchange by stockholders prior to or contemporaneously with a first time public offering.The Company has not commenced any first time public offering and is only making their first public filing so this exchange was years prior to any first time public offering. Further, in the Interpretative Response of the SAB, states “The staff believes that transfers of nonmonetary assets to a company by its promoters or stockholders in exchange for stock prior to or at the time of the company’s initial public offering should be recorded at the transferors’ historical cost determined under GAAP.” The Registrant did record at the transferor’s historical cost. In further support of this position see the following paragraph. The Registrants process used to assess your intangible assets – software for impairment consisted of forecasting the expected future discounted net cash flows over five years. The methodology and assumptions used included revenues being projected based on agreements in place or being negotiated.Cash flows from one specific signed agreement is anticipated to be more than enough to support the carrying value of the intangible assets – software and would meet the revenue recognition criteria, except for the installation of the software. Please describe further the process used to assess your intangible asset-software for impairment.In this regard, tell us the methodologies and significant assumptions used in your analysis.In addition, considering the nature of the software and technological innovations in the gaming industry, explain further how you determined a 10-year useful life for this asset is reasonable.We refer you o ASC 360-10-35. Response: Although the Registrant sells its products and services to the gaming industry, the software is not gaming software, but a system of tools for management of equipment (such as slot machines) used in the gaming industry and once installed will provide revenues for many years. Further the Company has a substantial backlog of customers under signed contracts. We will more clearly disclose the amortization period and the basis for such period in future filings. Note 6. Note Payables, page F-10 Please tell us whether you are current with regard to the principal and interest payments due for each of your notes payable at December 31, 2010 and June 30, 2011 (or the date of the most recent balance sheet included in your filing).To the extent that you are delinquent in your payments, please revise both your notes and liquidity discussion to indicate as such. Response: We are current with regards to the principal and interest payments due for each of our notes payable at December 31, 2010 and June 30, 2011. The Registrant is responsible for the adequacy and accuracy of the disclosure in all filings of the Company. The Registrant understands that staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing. The Registrant may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The Registrant believes that the responses set forth above adequately address all of the comments set forth in your letter of October 17, 2011, as they relate to the Form 10-12G.However, should you or the other members of the staff have questions regarding the Registrant’s responses or other comments; you should feel free to contact Randy Edgerton, CFO, at the Registrant’s principal executive offices at 23 East 9th Street, Suite229, Shawnee, Oklahoma, 74801 or contact the undersigned, as counsel to the Registrant, at my office at 2th Street, Suite 213, Vancouver, WA 98686, Telephone 360-816-8518 and Fax 360-816-8503. Yours truly, STEVEN D. TALBOT, P.S. Steve Talbot National Indian Gaming Report PWC Report – Playing to Win
